             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 1 of 10




1
                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
                            UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
     GENE PALMER,
13
                  Plaintiff,
14                                                   Case No. 2:19-cv-00961-RAJ
           v.
15                                                   ORDER GRANTING MOTIONS
     TIENNEY MILNOR, et al.,                         TO DISMISS
16
17                Defendants.

18
19                                  I.   INTRODUCTION
20         On April 16, 2020, after receiving leave to amend weeks earlier, Dkt. # 31,
21   Plaintiff Gene Palmer filed an amended complaint (“Amended Complaint”), Dkt. # 32. 1
22   What followed were several motions to dismiss filed by several defendants, some joining
23
     1
       To be clear, the complaint located at Docket No. 32 is the operative complaint. It is
24   mistitled “Plaintiff’s Second Amended Complaint.” Dkt. # 32. But it is not, in fact, Mr.
25   Palmer’s second amended complaint. It is his first. This misnomer likely occurred when
     Mr. Palmer filed an “Amended Complaint” without leave, Dkt. # 15, which the Court
26   later struck from the record, Dkt. # 18. Later, when Mr. Palmer was granted leave to
     amend, he filed this complaint, the operative complaint, and incorrectly named it his
27
     “Second Amended Complaint.” Dkt. # 32.
28   ORDER – 1
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 2 of 10




1    earlier-filed motions to dismiss. Dkt. ## 34, 35, 58. The Court lists them here.
2           On May 6, 2020, Defendants Washington and Northern Idaho District Council of
3    Laborers, Laborers’ International Union of North America Local 292, Daniel J.
4    Christofferson et al., and Jamie Clark et al. (collectively, “Union Defendants”) filed a
5    motion to dismiss. Dkt. # 34. Two days later, on May 8, 2020, several other defendants
6    joined the Union Defendants’ motion and moved to dismiss in their own right. Dkt. # 35.
7    Those defendants included Defendants Tienney Milnor and Melanie Tratnik, Washington
8    State Office of the Attorney General, and Washington State Department of Labor and
9    Industries (collectively, “State Defendants”). Id. Several months later, on September 14,
10   2020, Defendant Francis Leaman joined both those motions. Dkt. # 58. Together, the
11   Court refers to Union Defendants, State Defendants, and Mr. Leaman as “Moving
12   Defendants.”
13          Those three motions to dismiss are now before this Court. Dkt. ## 34, 35, 58.
14   Also before this Court is Mr. Palmer’s Motion for Continuance of Defendants’ Motions
15   to Dismiss. Dkt. # 44. Having considered the submissions of the parties, the relevant
16   portions of the record, and the applicable law, the Court finds that oral argument is
17   unnecessary. For the reasons below, the motions to dismiss (Dkt. ## 34, 35, 58) are
18   GRANTED in part and Mr. Palmer’s Motion for Continuance (Dkt. # 44) is DENIED.
19   All remaining pending motions (Dkt. ## 37, 43, 55, 66, 68) are DENIED as moot.
20                                   II. LEGAL STANDARD
21          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court may dismiss
22   a complaint for failure to state a claim. The court must assume the truth of the
23   complaint’s factual allegations and credit all reasonable inferences arising from those
24   allegations. Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). The court “need not
25   accept as true conclusory allegations that are contradicted by documents referred to in the
26   complaint.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
27   2008). Instead, the plaintiff must point to factual allegations that “state a claim to relief
28   ORDER – 2
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 3 of 10




1    that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 568 (2007). If
2    the plaintiff succeeds, the complaint avoids dismissal if there is “any set of facts
3    consistent with the allegations in the complaint” that would entitle the plaintiff to relief.
4    Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
5           On a motion to dismiss, a court typically considers only the contents of the
6    complaint. However, a court is permitted to take judicial notice of facts that are
7    incorporated by reference in the complaint. United States v. Ritchie, 342 F.3d 903, 908
8    (9th Cir. 2003) (“A court may . . . consider certain materials documents attached to the
9    complaint, documents incorporated by reference in the complaint.”); Mir v. Little Co. of
10   Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (“[I]t is proper for the district court to
11   ‘take judicial notice of matters of public record outside the pleadings’ and consider them
12   for purposes of the motion to dismiss.”) (quoting MGIC Indem. Corp. v. Weisman, 803
13   F.2d 500, 504 (9th Cir. 1986)).
14                                      III. DISCUSSION
15          A.     Motion to Continue Defendants’ Motions to Dismiss (Dkt. # 44)
16          Under Local Rule 7(j), a motion for relief from a deadline should be filed
17   “sufficiently in advance of the deadline to allow the court to rule on the motion prior to
18   the deadline.” Local Rules W.D. Wash. LCR 7(j). Though a party may seek relief, the
19   party “should not assume that the motion will be granted” and must comply with the
20   deadline unless ordered otherwise. Id.
21          On the day that his responses to Union Defendants’ and State Defendants’ motions
22   to dismiss to were due, Mr. Palmer filed a motion for a continuance. Dkt. # 44. He
23   sought to extend his response deadline by over a month. Id. He explained that there was
24   good cause because he had recently undergone surgery for his cancer. Id. The Court
25   construes Mr. Palmer’s motion for a continuance as a motion for relief from a deadline.
26          Surely, the Court is sympathetic to Mr. Palmer’s condition, but relief from his
27   response deadline is inappropriate. The motion for relief was not filed sufficiently in
28   ORDER – 3
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 4 of 10




1    advance of the deadline; it was filed on the deadline. Dkt. # 44. And given the
2    circumstances, the Court cannot find good cause. Mr. Palmer has long been on notice of
3    Union Defendants’ arguments. Though the current version of Union Defendants’ motion
4    to dismiss was filed in May 2020, a nearly identical version was filed several months
5    earlier in February 2020. Dkt. # 24. The previous version was mooted when this Court
6    granted leave to amend. Dkt. # 31. But when Union Defendants renewed their motion to
7    dismiss, the new motion was largely unchanged from the previous version. It raised the
8    same principal challenges as before, arguing that Mr. Palmer’s claims were barred by
9    statutes of limitations and the Rooker-Feldman doctrine. Mr. Palmer was thus aware of
10   Union Defendants’ arguments for almost four months before seeking this extension.
11   Lastly, as a practical matter, it has been more than nine months since Union Defendants
12   and State Defendants filed their motions to dismiss. In that time, Mr. Palmer has not
13   filed a response or otherwise challenged their arguments at all. Mr. Palmer’s motion for
14   relief from a deadline is DENIED. Dkt. # 44.
15          B.     Extrinsic Evidence
16          In ruling on a Rule 12(b)(6) motion, a court may not consider any material beyond
17   the pleadings. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). If it does, it
18   must normally convert the motion to dismiss into one for summary judgment under Rule
19   56. Ritchie, 342 F.3d at 907 (9th Cir. 2003); see also Fed. R. Civ. P. 12(d). A court may,
20   however, consider certain materials without making such a conversion, such as
21   documents incorporated by reference into a complaint or matters of judicial notice.
22   Ritchie, 342 F.3d at 907.
23          Moving Defendants seek to dismiss the Amended Complaint under Rule 12(b)(6).
24   Dkt. ## 34, 35, 58. In support of their motions, they introduce copious extrinsic
25   evidence. Dkt. ## 34-1, 34-2. The evidence includes subpoenas, declarations, state court
26   filings, and state agency correspondence. Id. Yet the Moving Defendants ask the Court
27   to consider this evidence without converting the motions to dismiss into motions for
28   ORDER – 4
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 5 of 10




1    summary judgment, claiming that the evidence “forms the basis” of and is “integral to”
2    Mr. Palmer’s claims and is thereby incorporated by reference. Dkt. # 34 at 22-24. But
3    this view would stretch the incorporation-by-reference doctrine much too far.
4           “[I]ncorporation-by-reference is a judicially created doctrine that treats certain
5    documents as though they are part of the complaint itself.” Khoja v. Orexigen
6    Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). “Even if a document is not
7    attached to a complaint, it may be incorporated by reference into a complaint if the
8    plaintiff refers extensively to the document or the document forms the basis of the
9    plaintiff’s claim.” Ritchie, 342 F.3d at 907-08. This prevents plaintiffs from selecting
10   only beneficial portions of documents, while omitting harmful portions. Khoja, 899 F.3d
11   at 1002. Examples of incorporated documents might include an allegedly defamatory
12   picture and caption in a case about defamation, an insurance contract in a case about
13   insurance coverage, or SEC filings in a case about stock fraud. See id.; see also Ritchie,
14   342 F.3d at 908. In such instances, incorporation is proper “because the claim
15   necessarily depend[s]” on those documents. Khoja, 899 F.3d at 1002.
16          Mr. Palmer’s § 1983 and state law tort claims do not necessarily rely on any of
17   Moving Defendants’ evidence. In pleading his claims, Mr. Palmer does not rely on any
18   particular document, as he might in, say, a breach of contract claim. Nor does he excerpt
19   self-serving portions of a larger document, while omitting damaging portions from that
20   same document. Moving Defendants are offering this evidence, then, not to provide
21   material already relied on or referenced in the complaint but to add extra facts for the
22   Court to consider, ultimately buttressing their defense.
23          For example, Mr. Palmer claims that certain Union Defendants and State
24   Defendants improperly coordinated to obtain Mr. Palmer’s “private information without a
25   warrant.” Dkt. # 32 ¶ 3.15. In their motions to dismiss, Moving Defendants seek to
26   incorporate an affidavit of probable cause from Mr. Palmer’s underlying criminal case
27   explaining how and why that coordination occurred. Dkt. # 34 at 4-5; Dkt. # 34-1 at 9-
28   ORDER – 5
                Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 6 of 10




1    11. Given Mr. Palmer’s confusing complaint, the affidavit may indeed be illuminating.
2    It may well provide the Court with much needed context and clarity. But it was certainly
3    not incorporated by reference and is certainly inappropriate to consider on a motion to
4    dismiss.
5           The Court cannot consider the affidavit and evidence like it without converting the
6    instant motions to dismiss into motions for summary judgment. The Court will not do so,
7    in part because that is what Moving Defendants expressly requested and in part because
8    the federal rules would require that Mr. Palmer have been given a “reasonable
9    opportunity to present all the material fact that is pertinent to the motion” before the
10   Court did so, which would not have been the case here. Fed. R. Civ. P. 12(d)
11          Incorporation by reference is but one way a court may look outside a complaint
12   without converting a motion to dismiss into a motion for summary judgment. Another is
13   through judicial notice. A court may, for example, take notice of “proceedings in other
14   courts, both within and without the federal judicial system, if those proceedings have a
15   direct relation to matters at issue.” U.S. ex rel. Robinson Rancheria Citizens Council v.
16   Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). But a court must not take judicial notice
17   “so as to supply, without formal introduction of evidence, facts essential to support a
18   contention in a cause then before it.” M/V Am. Queen v. San Diego Marine Const. Corp.,
19   708 F.2d 1483, 1491 (9th Cir. 1983). Thus, when a court takes judicial notice of another
20   court’s opinion, it must not do so “for the truth of the facts recited therein, but for the
21   existence of the opinion, which is not subject to reasonable dispute over its authenticity.”
22   Lee, 250 F.3d at 690 (quoting Southern Cross Overseas Agencies, Inc. v. Wah Kwong
23   Shipping Group Ltd., 181 F.3d 410, 426-27 (3rd Cir. 1999)) (noting that a court may take
24   judicial notice of “matters of public record,” such as the fact of a court hearing or the fact
25   that a party signed a waiver).
26          Here, Moving Defendants refer to various cases that Mr. Palmer has been involved
27   in. See, e.g., Dkt. # 34 at 10-12; Dkt. # 35 at 14-22. The Court may indeed take judicial
28   ORDER – 6
               Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 7 of 10




1    notice of certain facts contained in those cases. And it does so as set forth below.
2             C.     Statute of Limitations
3             Mr. Palmer asserts five causes of action, one federal (violation of § 1983), the rest
4    state (negligence, defamation, intentional infliction of emotional distress (“IIED”), and
5    “outrage” 2). Dkt. # 32 ¶¶ 10-14. For all claims, no statute of limitations exceeds three
6    years.
7             “A claim may be dismissed as untimely pursuant to a [Federal Rules of Civil
8    Procedure] 12(b)(6) motion ‘only when the running of the statute [of limitations] is
9    apparent on the face of the complaint.’” United States ex rel. Air Control Techs., Inc. v.
10   Pre Con Indus., Inc., 720 F.3d 1174, 1178 (9th Cir. 2013) (second alteration in original)
11   (quoting Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th
12   Cir. 2010)). Mr. Palmer’s § 1983 claim, negligence claim, and IIED claim are subject to
13   a three-year statute of limitations. Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760
14   (9th Cir. 1991) (§ 1983); Woods View II, LLC v. Kitsap Cty., 352 P.3d 807, 816 (Wash.
15   Ct. App. 2015) (negligence); Cox v. Oasis Physical Therapy, PLLC, 222 P.3d 119, 127
16   (Wash. Ct. App. 2009) (IIED). On the other hand, his defamation claim is subject to a
17   two-year statute of limitations. Wash. Rev. Code Ann. § 4.16.100 (defamation).
18            Federal law determines when Mr. Palmer’s § 1983 claim began to accrue; state
19   law determines when his tort claims began to accrue. Dunn v. City of Seattle, 420 F.
20   Supp. 3d 1148, 1158 (W.D. Wash. 2019). That distinction, however, is of little
21   importance here. Id. “Under federal law, a claim accrues when the plaintiff knows or
22   has reason to know of the injury which is the basis of the action.” TwoRivers v. Lewis,
23   174 F.3d 987, 991 (9th Cir. 1999). Likewise, under Washington law, “[t]he general rule
24   in ordinary personal injury actions is that a cause of action accrues at the time the act or
25   omission occurs.” Matter of Estates of Hibbard, 826 P.2d 690, 694 (Wash. 1992). Yet,
26
     2
       “‘Outrage’ and ‘intentional infliction of emotional distress’ are synonyms for the same
27
     tort.” Kloepfel v. Bokor, 66 P.3d 630, 631 (Wash. 2003).
28   ORDER – 7
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 8 of 10




1    under Washington’s “discovery rule,” “a cause of action does not accrue until a party
2    knew or should have known the essential elements of the cause of action—duty, breach,
3    causation, and damages.” Green v. A.P.C. (Am. Pharm. Co.), 960 P.2d 912, 915 (Wash.
4    1998). Still, this does not mean that the action accrues when the plaintiff learns that he
5    has a legal cause of action. 1000 Virginia Ltd. P’ship v. Vertecs Corp., 146 P.3d 423,
6    428 (Wash. 2006). Instead, the action accrues “when the plaintiff discovers the salient
7    facts underlying the elements of the cause of action.” Id.
8           Based only on the face of the complaint and judicially noticed facts, Mr. Palmer’s
9    claims are time-barred. In his Amended Complaint, Mr. Palmer describes the “crux” of
10   this matter as “Snohomish County’s involvement to pursue and collect on L[abor] and
11   I[ndustries] claims against him.” Dkt. # 32 ¶ 3.1. His description is, admittedly,
12   confusing. From what the Court gathers, Defendant Francis Leaman, a representative of
13   Washington State Department of Labor and Industries, tried to obtain Mr. Palmer’s
14   employment records from Mr. Palmer’s labor union, Laborers International Union of
15   North America Local 292. Id. ¶¶ 3.15-3.16. Mr. Leaman was investigating Mr. Palmer
16   because he believed that Mr. Palmer was collecting certain welfare benefits even though
17   he was employed. Id. Mr. Palmer was later arrested. Id. ¶ 3.17.
18          Little as that may be, those are the facts that are clear from Mr. Palmer’s
19   complaint. The Court fills in the gaps by taking judicial notice from a decision rendered
20   by the appellate court in Mr. Palmer’s criminal case: State v. Palmer, 186 Wash. App.
21   1017 (2015). On March 3, 2007, Mr. Palmer was charged by information with one count
22   of theft in the first degree. Dkt. # 35 at 2-4. Many years later, on October 27, 2011, the
23   government filed an amended information charging Mr. Palmer with one count of false
24   information by a claimant. Id. That same day, Mr. Palmer pleaded guilty. Id. The trial
25   court set a restitution hearing to begin two weeks later, on November 10, 2011. Id. At
26   the hearing, the court ordered Mr. Palmer to pay restitution. Id. Nearly two years later,
27   on May 3, 2013, the clerk of the superior court filed a “declaration and notice of
28   ORDER – 8
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 9 of 10




1    community supervision violation and affidavit of probable cause,” claiming that Mr.
2    Palmer had not paid restitution. Id. In October 2013, there was a hearing to address Mr.
3    Palmer’s failure to pay restitution. Id. After that, the court entered an order, and Mr.
4    Palmer appealed. Id.
5           This chronology makes clear: all statutes of limitations have long since expired.
6    Mr. Palmer began this action on June 20, 2019. Dkt. # 1. The “crux” of his complaint—
7    the Department of Labor and Industries’ investigation of him and his union’s
8    involvement—clearly began sometime around March 3, 2007, when Mr. Palmer was
9    charged. That is more than a decade before he brought this action. The farthest-reaching
10   statute of limitations here is three years. Even if the Court assumed that Mr. Palmer’s
11   claims began to accrue when the Washington Court of Appeals affirmed his criminal
12   conviction, arguably when the saga ended, that would be March 9, 2015, more than four
13   years before this action was brought. The Court need not pinpoint exactly when each of
14   Mr. Palmer’s claims accrued because the Court can find no event in the Amended
15   Complaint that occurred within the three-year or two-year statutes of limitations window
16   at all. And the Court has no reason to think that the statutes should be tolled.
17          Drawing all reasonable inferences in Mr. Palmer’s favor, the Court determines that
18   his claims are time-barred. Because this issue is dispositive, the Court need not reach the
19   Moving Defendants’ other arguments at this time.
20
21                                     IV. CONCLUSION
22          For the reasons stated above, the Court GRANTS in part Moving Defendants’
23   motions to dismiss (Dkt. ## 34, 35, 58), DENIES Mr. Palmer’s Motion to Continue
24   Defendants’ Motions to Dismiss (Dkt. # 44), and DENIES as moot all remaining
25   motions (Dkt. ## 37, 43, 55, 66, 68). Mr. Palmer’s Amended Complaint is dismissed.
26
27
28   ORDER – 9
             Case 2:19-cv-00961-RAJ Document 74 Filed 02/09/21 Page 10 of 10




1    The Court grants Mr. Palmer leave to file an amended complaint within thirty days
2    of the entry of this Order.
3
4           DATED this 9th day of February, 2021.
5
6
7
                                                    A
                                                    The Honorable Richard A. Jones
8
                                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 10
